Title: To Benjamin Franklin from Thomas Digges, 24 December 1779
From: Digges, Thomas
To: Franklin, Benjamin


24th. Decr. 79
9th. & 17th. Decr.  14th Nov
Dr. Sir
I have not yet been able to get the order for Books you some time ago sent me, so fully compleated as I wish; the Bookseller is busey in compleating it & gives me fair promises it shall be done by monday, at least all those that are not out of print. I will then forward it as you direct & draw for the amot. together with the overplus of Cap. C——s accot on whom I shall inclose you a bill for the payment of that Ballance. There is yet nothing done about the Cartel, which is seemingly owing to the want of specification of numbers from your side.
Last week a Flag of Truce with 90 British Prisoners arrivd from Boston at Pensance; She saild the 12th Novr. There is a brig also to Bristol very lately arrivd which left Boston the 25th. Novr. also a Flag of Truce with 45 Prisoners. The Passengers of these vessels are cheifly Gentlemen & Ladys who were capturd in the Jama. June fleet (9 of which it seems were taken off Newfoundland & carryd into Boston) and the Captains Hill & Boulderson of two Falmo Packets & their Crews; The Condition of their parole is, to return an equal number of Amn. Prisoners confind in England, in these vessels either to France or Amera., otherways these Parole passengers are to return to Boston in six months. The arrival of some of the leaders bound by this agreement, is so recent, that nothing conclusive has yet been done; & the application has not yet been regularly made to the Admiralty or Board of Sick & hurt, who are alone competent to say whether or no the agreement shall be complyd with: one of the Gentn most active to have it so, has been with Lord North, & he promises very fairly it shall be done. The accots. by these vessels are that Fort Stanwix was taken by Butler by surprize— That Jay & Monr. Gerard had saild from Phia in the Confederacy Frigate—and that J. Adams, and F. Dana His Secy, had saild in a French Frigate from Boston abot. the 24th. Novr. The American Papers say that Adams is appointed sole Plenipoy to Europe to talk upon Peace only with the Powers at War; As we hear they are all arrivd in France, you know better than any one else what their errand is. I hope J. Adams errand may be successful, but it strikes me that He is only appointed to prevent those delays in a parley, that must necessarily take place in sending messages across the Atlantic— In case any confidential messenger is wanted in such a negotiation the Gentn. who went to you from hence Apr. last (Mr. V. Jaques D——d) freely offers Himself, and will obey any call for that purpose. His intention in so doing is meerly to serve so good a cause & from no sinister motive whatever.
As you get the Papers regularly I need not animadvert upon the two late Gazetts every one here says that the Compte ought to be hangd for his misconduct in that affair. The People of Boston were a little clamorous agt. Him & His Country for his demanding a surrender of the Garrison to the King of F——. The numbers in killd & wounded are sunken already from 1500 to 300 & I believe the last is near the truth. We talk much now of prosecuting the Amn. War, so that I fear this glimmering of success at Savanah, will lead us on to deeper mischiefs. It is in every ones mouth that the Dutch fleet now in the Texel loaded wth naval stores for France, together with their Convoy, be it what it will, is to be attacked as they pass the Channel & if possible brought into England. The West Inda. fleet of 5 of the line & abot. 40 merchant ships are still detaind by contrary winds; sixteen or 18 sail of the line are said be going a part of the way with them, & then to the releif of Gibr. I expect to hear from you by Mr W —— & am with great regard Yrs.
Wm. Ferguson
Monsr. B. F——
 Notation: Decr 24 1779